BLUE FASHION CORP. 2780 So. Jones Blvd. #3752 Las Vegas, Nevada 89146 Tel. (702) 605-4371 Email: director@bluefashioncorp.biz August 12, 2013 VIA EDGAR Larry Spirgel Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: BLUE FASHION CORP. Amendment No.2 to Registration Statement on Form S-1 Filed July 19, 2013 File No. 333-188119 Dear Mr. Spirgel: Blue Fashion Corp. (the “Company”) herewith files with the Securities and Exchange Commission (the "Commission") Amendment No. 2 to the registration statement on Form S-1 (the "Amended Registration Statement") in response to the Commission's comments, dated July 22, 2013, with reference to the Company's registration statement on Form S-1 filed with the Commission on July 19, 2013. In addition to the Amended Registration Statement, the Company supplementally responds to the Commission's comments as follows: Prospectus Cover Page, page 3  1. Revise to include the legend as required pursuant to Item 501(b)(7) of Regulation S-K. Response: We have revised this section to include the legend. Prospectus Summary, page 5 2. Revise your disclosure to include the Internet domain name you purchased. Response: We have revised our disclosure to include domain name we purchased. Description of Business, page 22  Agreement with Ms. Nina Vorkapic, page 23 3. We reissue our comment 14 in our letter dated May 16, 2013. Please disclose the term of the agreement with Ms. Nina Vorkapic in this section. We note Section 10 of theagreement filed as Ex. 10.1 to the registration statement, states the term of the agreement is for a period of 2 years. Response: We have revised this section of the Registration Statement in accordance with the comment of the Commission. Exhibit 23.2 4. Please request that your independent registered public accounting firm refer to the amendments to Form S-1 as well as Form S-1 in their next consent. Response: With Commission’s instructions we have requested our independent registered public accounting firm to refer to the amendments to Form S-1 as well as Form S-1 in their next consent. Please direct any further comments or questions you may have to us at director@bluefashioncorp.biz and to the Company’s legal counsel Mr. Thomas Puzzo at: Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Direct Tel: (206) 522-2256 Cell: (206) 412-6868 Fax: (206) 260-0111 E-mail:tpuzzo@msn.com Sincerely, /s/ Bojana Banjac Bojana Banjac, President
